Citation Nr: 0113859	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-12 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to Department of Veterans Affairs disability 
compensation for the residuals of cataract removal and 
implantation of the anterior chamber intraocular lens, right 
eye, pursuant to the provisions of 38 U.S.C.A. § 1151 (West 
Supp. 2000).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active duty from April 1946 to October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claim 
(received in December 1998) for VA disability compensation 
for the residuals of cataract removal and implantation of the 
anterior chamber intraocular lens, right eye, pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West Supp. 2000).  The 
veteran was furnished notice of this determination in June 
1999.  A notice of disagreement was received in August 1999, 
a statement of the case was issued in September 1999, and a 
substantive appeal was received in May 2000. 


REMAND

During the course of the present appeal there was a 
significant change in the law governing claims for VA 
benefits.  Specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The record does not show that a VA medical examination was 
conducted in connection with the veteran's claim.  However, 
one of the major changes resulting from the new legislation 
is that VA must now afford a claimant an examination and/or 
opinion as to etiology when necessary to render a decision on 
a claim.  In the present case, the veteran's claim involves 
complex medical questions, and the Board believes that the 
new legislation requires both an examination and an opinion 
as to etiology.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and undertake all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475.  The RO's actions in 
this regard should include obtaining any 
pertinent VA medical records (to include 
all available detailed notes and records 
documenting the July 1993 surgery) as 
well as any pertinent private treatment 
records identified by the veteran.

2.  Upon completion of the above, the 
veteran should be afforded a special VA 
eye examination by an appropriate 
specialist.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any medically 
indicated special tests and studies 
should be conducted.  After reviewing the 
record and examining the veteran, the 
examiner should offer an opinion, with 
supporting analysis, as to whether it is 
at least as likely as not that the 
surgical treatment the veteran received 
at the VA medical facility in July 1993 
resulted in additional right eye 
disability and, if so, whether it is at 
least as likely as not that such 
additional disability was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
in furnishing VA hospitalization, medical 
or surgical treatment; or was an event 
not reasonably foreseen.  Reasons and 
bases for all opinions should be 
provided.  

3.  Thereafter, the RO should readjudicate 
the veteran's claim for VA compensation 
for the residuals of cataract removal and 
implantation of the anterior chamber 
intraocular lens, right eye, pursuant to 
the provisions of 38 U.S.C.A. § 1151.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board.

The purpose of this remand is to assist the veteran, to 
address questions of medical complexity, and to comply with 
the Veterans Claims Assistance Act of 2000.  The veteran and 
his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


